Citation Nr: 0820754	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-05 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern






INTRODUCTION

The veteran had periods of active service from January 1973 
to June 1984 and from May 1990 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to the 
benefit sought.


FINDING OF FACT

Resolving all doubt in favor of the veteran, coronary artery 
disease developed during active duty.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
coronary artery disease are approximated. 38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 1113, and 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this 
case, the Board is granting in full the benefit sought on 
appeal. Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The Merits of the Claim

The veteran contends he is entitled to service connection for 
coronary artery disease, status post myocardial infarction, 
due to symptoms that arose during active duty. The Board 
finds the evidence is at an approximate balance and the 
appeal will be granted. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993).

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2)  
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran's service treatment records indicate that in June 
of 1992 he was treated for chest pain, nausea, and numbness. 
An electrocardiogram (EKG) performed at that time showed a 
normal sinus rhythm. Pain or pressure in the chest and a 
diagnosis of hypercholesterolemia was noted in the veteran's 
October 1992 separation exam. The veteran had a cholesterol 
reading of 248.

In August 1998 the veteran had an acute inferior wall 
myocardial infarction and, as a result, was referred for 
cardiac catheterization. At that time the veteran experienced 
a sudden onset of nausea, diaphoresis, dyspnea and weakness 
accompanied by severe substernal chest discomfort. (See 
Craven Regional Medical Center Medical discharge summary 
dated August 20, 1998.)		

In July 2001 the veteran had an acute anterior wall 
myocardial infarction, and, as a result, was referred for a 
second cardiac catheterization. The veteran presented with 
symptoms similar to the symptoms he experienced in 1998. (See 
Craven Regional Medical Center Medical discharge summary 
dated July 23, 2001.)

The veteran filed a VA compensation claim for coronary artery 
disease in October 2003. In support of his claim, Dr. S, of 
The Heart Center of Eastern Carolina, submitted a June 2004 
letter explaining the causal relationship between the 
veteran's current disability and his military service. Dr. S 
opined "[p]rior to his discharge from the military, he was 
diagnosed with hypertension and hyperlipidemia. I believe 
that the hypertension and hyperlipidemia noted during his 
military service directly contributed to the subsequent 
development of his coronary artery disease." While the 
service medical records do not show the veteran to have been 
diagnosed with hypertension, Dr. S' observation as to 
hyperlipidemia is substantiated.

The veteran was afforded a VA examination in July 2005. The 
VA examiner was asked to provide an opinion as to the 
relationship of the veteran's chest pains and 
hypercholesterolemia in military service and his current 
coronary artery disease. The VA examiner reviewed the 
pertinent medical records from Dr. S, Craven Regional Medical 
Center, Heart Center Cardiology, and The Heart Clinic of 
Arkansas, however, there is no indication that the examiner 
reviewed the veteran's service treatment records. The 
examiner concluded that the veteran's chest pains and 
hypercholesterolemia in military service in connection to his 
current coronary artery disease and status-post myocardial 
infarction "is mere speculation and based on scientific 
studies can not be proven. This has nothing to do with 
military service."

Finally, the veteran submitted a letter dated May 2008 from 
Dr. G, a medical consultant. Dr. G reviewed the veteran's 
claim file and pertinent medical records. Dr. G noted that 
the veteran was diagnosed with hypercholesterolemia 
(hyperlipidemia) in 1992, but was not treated at that time. 
Dr. G concurred with Dr. S, and concluded that "[g]iven the 
pathophysiology of coronary artery disease and the age of the 
veteran at the time that he was diagnosed with such advanced 
disease, I must conclude that it is at least as likely as not 
that the chest pain that was experienced during service was 
an anginal equivalent or an early indicator of the veteran's 
coronary artery disease." Additionally, Dr. G noted that 
"the hyperlipidemia diagnosed during service was a major 
contributory cause of the veteran's coronary artery disease 
and subsequent myocardial infarction."

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. The 
Board is not free to substitute its own judgment for that of 
such an expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Given the veteran's contentions, his separation examination 
report is highly probative as to the veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then- 
physical condition. Rucker v. Brown, 10 Vet. App. 67, 73 
(1997). The essential bases of both Drs. G and S are 
therefore substantiated. 

Dr. S is the veteran's treating physician. While the 
"treating physician rule," which holds such opinions to be 
dispositive, is not applicable to VA proceedings the Board is 
nonetheless obligated to consider and articulate reasons or 
bases for its evaluation of a treating physician.  See Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993). In this regard, the Board 
finds the medical opinions of Dr. S to be of sufficient 
probative value such that the benefit-of-the-doubt rule is 
triggered. Dr. S and/or her medical treatment facility have 
treated the veteran since the 1998 myocardial infarction - 
she is therefore well aware of the veteran's medical history, 
as well as having the requisite expertise to render such 
opinions. Her opinion is buttressed in large part by the 
opinion of Dr. G. 

The VA examiner stated he could not express an opinion 
without resorting to speculation, and noted that his 
diagnosis was based on unspecified scientific studies. 
However, such an opinion, while probative, is without an 
account of the veteran's treatment history, nor of any other 
information which can be examined by the Board to evaluate 
the appeal. 
 
The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of balance, not to a 
certainty. In this matter, the Board is of the opinion that 
the point of balance has been attained.Because a state of 
relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for coronary artery disease will be granted. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


